Citation Nr: 1236523	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected patellofemoral syndrome of the right knee, rated as 10 percent disabling.  

2.  Entitlement to an increased initial disability rating for service-connected patellofemoral syndrome of the left knee, rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2007, including service in Iraq.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for patellofemoral syndrome of both knees, and assigned a noncompensable disability rating effective February 11, 2007.

In the August 2007 rating decision, the RO additionally granted service connection for Eustachian tube dysfunction and additionally assigned that disability a noncompensable disability rating, also effective February 11, 2007.  The Veteran additionally appealed that rating assignment, and the Board granted the Veteran a 10 percent disability rating in a February 2011 decision.  

The Veteran testified before a Veterans Law Judge via a videoconference hearing held in September 2009.  A transcript of that hearing is of record.  In June 2012, the Board notified the Veteran that the Veterans Law Judge before whom he had testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  The Veteran did not respond to this letter, however, within the required 30 day time limit.  He is accordingly deemed to have waived his right to another hearing before the Board.  

The current claim of an increased initial disability rating for bilateral patellofemoral syndrome was previously before the Board in February 2011 and May 2012.  In the February 2011 decision, the Board remanded this issue to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development, to include affording the Veteran a new and contemporaneous VA examination to assess the severity of his service-connected bilateral knee disability.  

In May 2012, the Board again considered the current issue on appeal and determined that an initial 10 percent disability rating for each knee was warranted at that time.  However, based on the receipt of additional evidence that had not yet been considered by the RO as the Agency of Original Jurisdiction (AOJ), the Board declined to consider whether the Veteran was entitled to a disability rating in excess of 10 percent for each knee, but rather remanded that issue to the RO via the AMC, in order for initial AOJ consideration of the new evidence and readjudication of the appeal.

The issue of entitlement to service connection for a back disorder, including as secondary to a service-connected bilateral knee disability, was previously referred to the AOJ in both the prior February 2011 and May 2012 Board decisions, as the Board did not have jurisdiction to consider that claim.  It appears, however, that this issue still has not been adjudicated by AOJ.  Thus, the matter is again referred to the AOJ for appropriate action in the first instance.  Notably, on his February 2008 VA Form 9, the Veteran indicated that he had severe back pain and he maintained that a VA doctor had advised him that this back pain was a direct result of his bilateral knee disability.  Thus, as noted in the Board's previous referrals of this issue, in considering this matter, the AOJ will want to address whether clarification needs to be sought from the Veteran, in accordance with 38 C.F.R. § 19.26(b), concerning whether the Veteran's statement on his VA Form 9 was intended to be a Notice of Disagreement filed with respect to the August 2007 rating decision that also denied entitlement to service connection for back pain/popping.

For the reasons described below, this appeal is again REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to pursue still further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Although the Veteran was afforded a VA examination that addressed the severity of his service-connected bilateral knee disability as recently as in March 2011, after further review of that examination report and consideration of more recent statements provided by the Veteran and a friend of his, the Board finds that this issue must be remanded again in order to afford the Veteran a new and contemporaneous VA examination to fully address the severity of his service-connected bilateral knee disability.

Specifically considering the March 2011 VA examination report, the Board notes that during the examination, the Veteran complained of experiencing moderate intensity flare-ups of knee pain on a weekly basis, lasting for hours.  The Veteran apparently denied, however, experiencing additional limitation of motion or other functional impairment during the flare-ups.  The report further noted that his gait was normal, and that there was joint swelling, effusion, tenderness, or laxity.  There was no joint ankylosis, no evidence of inflammatory arthritis, and no objective evidence of pain on active motion.  Similarly, no pain was found after three repetitions of range of motion.  The results of range of motion testing were not initially included within the examination report, but were later report in a July 2011 addendum to that report.  The range of motion of each knee was noted to be zero degrees extension and 140 degrees flexion, in other words, normal.  The examiner further noted that x-rays taken in June 2010 reflected normal results for the Veteran's knees.  

In a January 2012 statement, the Veteran reported that he did in fact experience a limitation in his range of knee motion at times, presumably during flare-ups.  He further indicated that he frequently cannot "flex" his knee without significant pain.  He indicated that during a recent episode, his range of motion was so extensively limited by pain that he had to use significant upper body strength to lift himself up several flights of stairs over a period of time.  

In a supporting statement dated in January 2012, the Veteran's friend, K. J., indicated that she noticed that the Veteran walked with a limp.  Upon inquiring about the cause of his limp, the Veteran indicated that his past knee injuries were acting up and causing him pain.  Ms. J. further indicated that she was pursuing a degree in physical therapy and had experiencing observing persons with altered gaits.  She noted that the Veteran's case was clearly one where he walked with an altered gait to compensate for areas of pain.  

Based on these statements, the Board concludes that the prior March 2011 VA examination report may not reflect the current level of severity of the Veteran's service-connected bilateral knee disability.  Moreover, these statements essentially report an increase in severity of the Veteran's bilateral knee disability since that prior examination was conducted.  As such, this appeal must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination to fully assess the current severity of his service-connected bilateral knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board also believes it prudent to note that upon further review of the prior March 2011 VA examination report, it appears that the VA examiner did not fully consider whether the Veteran had any additional limitation of function, to include limitation of motion, of his service-connected bilateral knee disability as a result of such symptoms as pain, weakened movement, excess fatigability, incoordination, or during flare-ups, as required by the holding of the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  A review of the examination report reveals that the VA examiner specifically noted that the symptoms associated with the Veteran's service-connected knee disability included pain, stiffness and flare-ups of joint disease.  While the examiner noted that the Veteran did not experience pain on active motion or after three repetitions of range of motion, or that he experienced any other limitation of motion after repetitive motion, the examiner did not indicate whether he experienced additional limitation of function of the knee joints as a result of weakened movement, excess fatigability, or incoordination.  Further, the Board observes that the VA examination report did not appear to address other potentially applicable symptoms that could alter the Veteran's rating assignment, namely whether the Veteran experienced any knee subluxation or lateral instability.  Accordingly, on remand the VA examiner should be asked to fully describe the severity of the Veteran's bilateral knee disability, especially considering the provisions outlined in the Court's decision in DeLuca. 

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran receives fairly regular VA treatment for his bilateral knee disability, and records of his VA care, dated since January 2011, have not been associated with the claims file.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's records related to treatment for his service-connected bilateral knee disability from the VA Healthcare Systems in Hudson Valley, and Albany, New York, dated since January 2011.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of both his left and right knees.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right and left knee disabilities.

The examiner should specifically address the following: 

a)  Report the Veteran's range of motion of each knee in degrees and state the point at which any pain is demonstrated.

b)  State whether there is objective evidence of lateral instability or subluxation of either knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  Additionally, determine whether the Veteran has favorable or unfavorable ankylosis of either knee.

c)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of either knee.  Specifically, indicate whether there is likely to be any limitation of motion due: to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.  See DeLuca, supra.   

d)  Give an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when either knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  All limitation of function, including due to pain on use, must be identified.

e)  After reviewing the most recent radiographic images of each of knee, describe any degenerative changes found to be present.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the Veteran's recent statement indicating that he experiences significant pain during flare-ups, which restricts his range of motion, and limits the functional ability of his knees.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



